Citation Nr: 1620333	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  10-16 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to an increased disability rating in excess of 10 percent for plantar fasciitis of the right foot.  

2.  Entitlement to an increased disability rating in excess of 10 percent for plantar fasciitis of the left foot.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from April 1994 to May 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in April 2015.  A transcript of the hearing is of record.  

The Board previously remanded this matter in June 2015.  

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In June 2015, the Board remanded the case to obtain a VA examination.  The remand requested that the examiner identify all symptomatology associated with the Veteran's plantar fasciitis.  The examiner instructed the examiner to indicate whether plantar fasciitis is associated with weak foot, claw foot, Morton's disease, hallux valgus, hallux rigidus, hammertoe or malunion of the tarsal or metatarsal bones.  The examiner was also requested to indicate whether plantar fasciitis results in moderate, moderately severe, or severe overall impairment of the feet.  

The Veteran was afforded a VA examination in November 2015.  The examiner noted that the Veteran has no evidence of pes planus (flatfoot), weak foot, claw foot, Morton's disease, hallux valgus, hallux rigidus, hammertoe or malunion of the tarsal or metatarsal bones.  The examiner did not state an opinion as to whether plantar fasciitis results in moderate, moderately severe or severe overall impairment of the feet. 

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  In order to ensure compliance with the prior remand, the claim must be remanded to obtain an addendum opinion from the VA examiner.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner who conducted the November 2015 VA examination for an addendum.  If that examiner is no longer available, provide the claims file to a similarly qualified clinician.  A new examination is required only if deemed necessary by the examiner.

A.  The examiner is asked to state whether the Veteran's plantar fasciitis results in moderate, moderately severe or severe overall impairment of the feet.  The examiner should provide a complete rationale for the opinion. 

2.  Following the completion of the requested development and any additional development deemed necessary, readjudicate the claims.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.  Thereafter, the claims file should be returned to the Board, if otherwise in order.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




